DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 11/12/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US 2007/0224244 A1).
Weber disclosed coatings for biodegradable implants [title, abstract, claim 1], wherein said coatings comprised [claims 29-30] (a) a plurality of positively charged layers comprising a positively charged polyelectrolyte, (b) a plurality of negatively charged layers comprising a negatively charged polyelectrolyte, or (c) a plurality of positively charged layers comprising a positively charged polyelectrolyte and a plurality of negatively charged layers comprising a negatively charged polyelectrolyte. The polycation was poly-L-arginine [0081], and the polyanion was hyaluronic acid [0082].

The prior art disclosed compositions containing polycationic layers consisting of polyarginine and polyanionic layers consisting of hyaluronic acid. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since 
	The instant claim 1 recites that the polyelectrolyte coating has antimicrobial activity. The instant specification [0347, 0348] states that (PAR/HA)24 coatings built with PAR30 and PAR50 always show antimicrobial activity against S. aureus after 24 h of inoculation. (PAR/HA)24 coatings built with PAR30, PAR50, PAR100 and POR30 after 24/48 or 72 h of incubation show a total inhibition of bacteria, which demonstrate their efficiency over 3 days and three successive contaminations. 
	Weber taught 5-200 successive layers of poly-L-arginine and hyaluronic acid, formed into polyelectrolyte coatings, said coatings containing 5-1000 constitutional units.
	It appears that the compositions of the instant claims ((PAR/HA)24, e.g., comprised of PAR30 and PAR50) and those of the prior art (5-200 successive layers of poly-L-arginine and hyaluronic acid formed coatings containing 5-1000 constitutional units) would reasonably be expected to have substantially the same physical and chemical properties (antimicrobial).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112). 
Weber reads on claims 1-4, 7 and 16-17.

Claim 4 recites an (n) of 20-85. 
Claim 17 recites an (n) of 25-75. 
Weber disclosed [0020, 0079] that polyelectrolytes typically contain from 5 to 10 to 25 to 50 to 100 to 500 to 1000 or more constitutional units (reads on n being an integer between 11 and 85). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 1, 5-6 and 17 are rendered prima facie obvious because Weber disclosed [claims 1 and 29-30] 5-200 polycationic and/or polyanionic layers.
Claim 1 recites 18-60 polycationic and polyanionic layers.
Claim 5 recites 18-50 polycationic layers. 
Claim 6 recites 18-50 polyanionic layers. 
Weber disclosed 5 to 10 to 25 to 50 to 100 to 200 polycationic and/or polyanionic layers. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 7, 9 and 16 are  rendered prima facie obvious because Weber disclosed a device, particularly an implantable [abstract]. Said implants were varied and included [0016] both patches and subcutaneous patches for wounds (e.g., Weber’s disclosure of patches reads on bandages).
Claim 8 is rendered prima facie obvious because Weber disclosed surface coating of a device [claims 11-12].
Claim 10 is rendered prima facie obvious because Weber disclosed [0016] orthopedic devices.

	Claim 19 is rendered prima facie obvious because Weber disclosed [0096] non-covalent interactions.

Response to Arguments
Applicant's arguments, filed 11/12/2021, have been fully considered but they are not persuasive. Declaration under Rule 132 (Nihal Vrana), filed 11/12/2021, has been fully considered but it is not persuasive.
Applicant and Declarant argued that the size of the polycation, and thus the n value, is an essential feature for the antimicrobial activity [instant examples 1-2 cited], where (PAR/HA)24 coatings built with PAR30 and PAR50 always show antimicrobial activity against S. aureus after 24 h of inoculation. (PAR/HA)24 coatings built with PAR30, PAR50, PAR100 and POR30 after 24/48 or 72 h of incubation show a total inhibition of bacteria, which demonstrate their efficiency over 3 days and three successive contaminations. These data are in contrast to PAR10 and PAR100, which had limited effectiveness.
The Examiner acknowledges the antibacterial properties of the invention. However, these results are not persuasive, in view of Weber. Weber taught polyelectrolyte coatings containing the claimed polymers (PAR/HA), at amounts (e.g., Webber taught 5-200 layers) that overlapped the claimed amount of layers (e.g., 18-60 layers claimed), and the claimed repetitive units (e.g., Weber taught 5-1000 units, versus the claimed 11-85 repetitive units).
24, e.g., comprised of PAR30 and PAR50) and those of the prior art (5-200 successive layers of poly-L-arginine and hyaluronic acid formed coatings containing 5-1000 constitutional units) would reasonably be expected to have substantially the same physical and chemical properties (antimicrobial).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112). The burden is on the Applicant to show an unobvious difference between the claimed invention and the teachings of the prior art. The Applicant has not shown an unobvious difference, in view of Weber et al.

Applicant and Declarant argued that (PLL/HA)24 coatings built with PLL30 show a total antimicrobial activity against S. aureus after 24 h of inoculation. On the contrary, (PLL/HA)24 coatings built with PLL10, PLL100, and PLL250 never show an antimicrobial activity after 24h of incubation of S. aureus.
The Examiner responds that PLL is not claimed. Nevertheless, Weber taught poly-L-lysine as a suitable polycation [0081]. The Applicant has not shown an unobvious difference, in view of Weber et al, as discussed above.

24 coatings built with PLO30 show a total antimicrobial activity against S. aureus after 24 h of inoculation. On the contrary, (PLO250/HA)24 coatings never show an antimicrobial activity after 24h of incubation of S. aureus.
The Examiner responds that PLO is not claimed. Nevertheless, Weber taught poly-L-ornithine as a suitable polycation [0081]. The Applicant has not shown an unobvious difference, in view of Weber et al, as discussed above.

Applicant and Declarant argued that the use of a polycation consisting of n repetitive units having the formula (1) according to the invention, wherein n is comprised between 11 and 85, in combination with 18-60 layers of hyaluronic acid, surprisingly gives a polyelectrolyte coating having a biocidal activity.
The Examiner maintains that The Applicant has not shown an unobvious difference, in view of Weber et al, as discussed above. The allegations of surprising results are non-persuasive. The Obviousness rejection over Weber is maintained.
	
Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims limit the repetitive units of the polycationic layer to an integer between 18 and 60, and the issued claims are not so specifically limited (for example, the issued claims limit the repetitive unit to an integer between 2 and 10).
Weber disclosed [0020, 0079] that polyelectrolytes typically contain from 5 to 10 to 25 to 50 to 100 to 500 to 1000 or more constitutional units.
Thus, it would have been prima facie obvious to include the polycationic layer having 18-60 repetitive units within the issued formulation. This is because polyelectrolytes typically contain from 5 to 10 to 25 to 50 to 100 to 500 to 1000 or more constitutional units [Weber; 0020, 0079].

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Applicant argued that the Weber reference is not obvious over the present claims, to which the Examiner disagrees. The rejection and rebuttal over Weber was previously discussed (see the above discussions).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612